Citation Nr: 1206487	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-34 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for specific phobia, fear of flying.  

2.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder, to include as secondary to simple phobia, fear of flying.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board notes that the issue certified on appeal is one of entitlement to service connection for major depressive episode.  The Board further notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, and in light of the evidence and the Veteran's contentions, the Board has separately listed the issues as reflected above.  

The Board notes that the September 2008 rating decision on appeal reflects service connection for a low back disorder was denied and service connection for atrial fibrillation was granted and a 10 percent disability evaluation was assigned.  The Veteran filed a notice of disagreement (NOD) with the rating decision and a September 2009 Appeal to Board of Veterans' Appeals (VA Form 9) limited the appeal to the claim of entitlement to service connection for a psychiatric disability.  As the Veteran may limit his appeal to specific claims and has only perfected an appeal in regard to service connection for psychiatric disability, the Board may only exercise appellate jurisdiction over the issue regarding psychiatric disability. 

The Board further notes that the September 2009 VA Form 9 reflects the Veteran's request for a Board hearing.  In September 2011, he withdrew the hearing request.  

The issue of entitlement to service connection for major depressive disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is at least as likely as not that the Veteran's specific phobia, fear of flying, had an onset during active service.  



CONCLUSION OF LAW

Specific phobia, fear of flying, was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for simple phobia, fear of flying.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts entitlement to service connection for simple phobia, fear of flying.  In correspondence received in June 2007, and in the September 2009 VA Form 9, the Veteran related that as an Air Crewman, he had significant duty flying in helicopters during service, and developed a fear of flying as a result of experiencing several near-crash incidents, and/or as a result of fellow service members/friends having been killed in a helicopter crash.  He added that he has had a fear of flying since separation.  

The Board notes that the Veteran is competent to report that he has a fear of flying, and while the June 2008 VA examiner opined that there was no relationship between service and the Veteran's fear of flying, the examiner noted service treatment records reflect phobic traits in association with helicopters.  In addition, service personnel records state that the Veteran was honorably discharged due to a fear of flying in rotary wing aircraft, and while the Administrative Remarks note that it was not due to a psychiatric or personality disorder, medical evidence in that regard is not associated with the statement.  Medical department service treatment records, however, note an anxiety attack and phobia in association with helicopters and that he was not fit for flying in June 1986 and July 1986.  

Notably, specific phobia is recognized as a diagnosable psychiatric disorder by the American Psychiatric Association in its Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See Quick Reference to the DSM-IV, p. 203.  Thus, service connection may be available for a separate psychiatric disorder identified as specific, flying phobia according to DSM-IV.  See 38 C.F.R. § 4.125(a)(2011).  The Veteran claims that he continues to fear flying.  The Veteran is competent to report on his fear of flying and he is credible in this regard.  Indeed, the service and personnel records support his claim that the disorder had its onset in service.  

In this case, the evidence is in at least equipoise, and thus, resolving all doubt in the Veteran's favor, service connection for specific phobia, fear of flying, is warranted.  As such, the benefits sought on appeal are granted.  


ORDER

Service connection for specific phobia, fear of flying, is granted.  


REMAND

The Veteran seeks service connection for major depressive disorder, to include as secondary to service-connected simple phobia, fear of flying.  Having reviewed the evidence, the Board finds further development is necessary for a determination.  

In June 2008 the Veteran was afforded a VA C&P examination regarding his claim of entitlement to service connection for a psychiatric disability.  The examiner concluded that there was no relationship between service and the Veteran's major depressive episode, noting no in-service diagnosis of a mood or anxiety diagnostic category.  The Board notes that service treatment records reflect psychiatric evaluations to include in association with an anxiety attack in June 1986.  In light of the Veteran's contentions, to include that he has depression secondary to his fear of flying, and the grant herein of service connection for specific phobia, fear of flying, the Board finds that the June 2008 opinion is inadequate for a determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board has no discretion and must remand the claim.  

The Board notes that private treatment records dated in August 1999 reflect a long history of recurrent depression with psychiatric treatment noted in prior years, and in the October 2010 NOD the Veteran reported time lost from work due to depression and submitted a U.S. Department of Labor form which was completed by his healthcare provider in association with the Family and Medical Leave Act (FMLA).  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  As such, the Veteran should be contacted and requested to identify the names, addresses and approximate dates of treatment for all health care providers who may possess additional records pertinent to his claim.  Thereafter, after securing the proper authorization, request treatment records pertaining to the Veteran, to include records pertaining to FMLA.  

The Board notes that private treatment records dated in August 1999 note symptoms to include anxiety with increased heart rate, the June 2008 VA examiner diagnosed major depressive episode and the Axis III entry was atrial fibrillation, and the September 2008 rating decision reflects service connection has been established for atrial fibrillation.  In addition to direct service connection, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers who may possess additional records pertinent to his claim.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his psychiatric disability during and/or since service.  

3.  Thereafter, afford the Veteran an appropriate VA examination to determine the nature, extent, onset/etiology of any psychiatric disability found to be present (other than simple phobia, fear of flying).  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability found to be present had an onset during service or is otherwise related to service or service-connected disability (e.g., atrial fibrillation), to include on the basis of aggravation.  In offering the impression, the examiner must acknowledge and discuss the Veteran's lay report regarding the nature, onset and severity of the conditions.  The rationale for all opinions should be provided in a report.  If the opinion cannot be provided without a resort to speculation then the examiner must explain why this is so. 

4.  After undertaking any other development deemed appropriate, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


